UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
                                                                      Order Filed on February 15, 2019
                                                                      by Clerk U.S. Bankruptcy Court
                                                                           District of New Jersey
Scott D. Sherman, Esq.
Minion & Sherman
Attorneys at Law
33 Clinton Road, Suite 105
West Caldwell, NJ 07006
973-882-2424 Fax 973-882-0856
e-mail: ssherman@minionsherman.com
Attorneys for Debtors,



In Re:                                               Case No.    17-18935 JKS

LAURIE BOYLE                                         Chapter:    13
BRADLEY BOYLE,
                                                     Hearing Date: 2/28/2019
     Debtor.
                                                     Judge:     JOHN K. SHERWOOD




             ORDER APPROVING POST-PETITION LOAN MODIFICATION


         The relief set forth on the following pages numbered two (2) through three (3) is hereby

ORDERED.



 DATED: February 15, 2019
Page:          2
Debtor:        Laurie and Bradley Boyle
Case No.:      17-18935 JKS
Caption:       Order Approving Post-Petition Loan Modification




    THIS MATTER, being opened before the Court by Scott D. Sherman, Esq., attorney for the

Debtors, Laurie and Bradley Boyle, and this Court having considered argument of counsel

and good cause appearing, and there being no opposition.

       IT IS HEREBY, ORDERED, that the debtor is hereby authorized to enter into a loan

modification agreement on the first mortgage held by Carrington Mortgage Services, LLC on real

property located at 57 Sleepy Hollow Road, New Jersey 07821 and it is further,

       ORDERED, that any substantial changes to the loan modification as proposed prior to

execution of same shall require further Order of this Court; and it is further,

       ORDERED, In the event a loan modification is completed, and the pre-petition arrears

are capitalized into the loan, Secured Creditor shall amend the arrearage portion of its Proof of

Claim to zero or withdraw the claim within thirty (30) days of completion of the loan

modification and it is further

       ORDERED, The Chapter 13 Trustee shall suspend disbursements to secured creditor

pending completion of loan modification and all money that would otherwise be paid to secured

creditor, be held until the arrearage portion of the claim is amended to zero or the claim is

withdrawn, or the Trustee is notified by the secured creditor that the modification was not

consummated, and it is further.
Page:          3
Debtor:        Laurie and Bradley Boyle
Case No.:      17-18935 JKS
Caption:       Order Approving Post-Petition Loan Modification



       ORDERED, In the event the modification is not consummated, the secured creditor shall

notify the Trustee and debtor’s attorney of same. Any money that was held by the Trustee

pending completion of the modification shall then be paid to secured creditor. and it is further

       ORDERED, In the event the Proof of Claim is amended to zero or withdrawn, the

Trustee may disburse the funds being held pursuant to this order to other creditors in accordance

with the provisions of the confirmed plan and it is further

       ORDERED, with respect to any post- petition orders, claims for post-petition mortgage

arrears, and orders for creditor’s attorney’s fees which are being capitalized into the loan, secured

creditor will amend any and all post- petition orders or claims within 30 days after completion of

the loan modification and it is further;

       ORDERED, that the 14 day period under Fed. R. Bankr. P. 6004 is hereby waived.
